Title: To John Adams from James Monroe, 15 July 1813
From: Monroe, James
To: Adams, John



Dear Sir
Washington July 15. 1813

I have the pleasure to inclose you a copy of a report of the committee of the H. of Reps. on foreign relations, in which the communications between the Executive of the UStates & the British govt., since the war, are reviewed, and a project of an act of Congress relative to seamen submitted to consideration. The object of the report seems to be as it undoubtedly is, to place the controversy between the two nations on a just footing, to support the ground of the Executive by a corresponding act of Congress, and by taking from G. Britain all motive for the war; either terminate it by an honorable peace, or unite the country in a vigorous prosecution of the war.
I had the pleasure to receive from you sometime since a letter which excited much my feelings. Having highly respected in my early life the great abilities & the virtuous firmness which you displayed in our revolutionary struggle; having always entertained the utmost confidence in your independance of foreign influence, in your integrity, patriotism, and attachment to our happy union, I could never be indifferent either to what concerned your personal welfare, or to the sentiments and disposition which you might have towards me. In acknowledging your communication permit me to assure  you that your opinion, disinterested as I am satisfied it is, on the subject to which it related, had much weight in my mind. My sincere wish is that no innocent person should fail to obtain redress, and I am persuaded that many innocent persons, whatever may have been the original character of the transaction, have suffer’d. I am aware that this calamity, by affecting one portion of the union only, has produc’d an injurious effect, and think that that consideration in itself, gives the parties a strong additional claim to attention. I hope that this cause of inquietude & complaint may be settled on just principles, and to the satisfaction of the parties. Your favorable opinion of their claim tends much to promote that result.
From your son no late letters have been received. The Baltic being frozen up, & the communications by land interrupted, by the war, between France & Russia, have prevented it. His view of the present state of affairs, between those powers, & in the north generally, will be very interesting & is looked for with anxiety by the President.
I have the honor to be dear Sir with great respect / & esteem your very obedient servant

Jas Monroe